DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Pending: 
1, 3-7, 9-11, 13-19, 21-24, 26
Withdrawn: 
NONE
Rejected:
1, 3-7, 9-11, 13-19, 21-24, 26
Amended: 
13, 23, 24
New: 
NONE
Independent:
1, 13, 26



Election/Restrictions
Amended claim 13 (and dependent claims 14-19, 23, 24) are rejoined to the originally elected invention (method of welding), and are fully considered in this Office Action.

In response to applicant’s explanation, the examiner agrees that [0021] of the specification, and p 87 of the provisional application 61/392584 (as detailed by the amendment to the specification on 11/24/14 to parent case 13/272,027), supports “the IAP temperatures may be less than 50°C below the SHT temperature, less than 25°C below the solvus temperature, and the duration of the IAT may be 48-72 hours. As an example, the SHT temperature may be 510°C, the solvus temperature may be 480°C, the IAT 510°C, the solvus temperature may be 480°C, the IAT temperature may be 470°C, and the IAT duration may be at least 48 hours (i.e. 48 hours, 48-72 hours, 72 hours, etc.)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-11, 13-19, 21-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,090,950.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’950 are drawn to a process of FSW, intermediate annealing at 470°C in an inert atmosphere (which meets the claimed temperature limitations of annealing 25°C below the solvus line, 25-50°C lower than the solution heat treatment; instant claims 1, 6, 11, 18). After intermediate annealing, the claims of US’950 recite solution heating aluminum alloys (such as 2xxx and 7xxx type), thereby obtaining a welded article with greater than 90% reduction in abnormal grain growth (see US’950 at claims 1-3). Claim 4 of US’950 recites spin-forming. Though the claims of US’950 do not require said process to be applied to 6xxx alloys (instant claim 9), it would have been within the level of one of ordinary skill in the art, given the claims of US’950, to have applied said process of heat treating and welding to a variety of other heat treatable aluminum alloys, such as 6xxx type, because said aluminum alloys are known to benefit from precipitation heat treating.

Response to Amendment/Arguments
In the response filed on 4/18/22 applicant amended claims 13, 23, 24, and submitted various arguments traversing the rejections of record. 
Applicant’s explanation (see response filed 4/18/22 p 9-10) has overcome the previous 112(a) rejections and the objection to the specification. The instant specification at [0021], and p 87 of the provisional application 61/392584, supports “the IAP temperatures may be less than 50°C below the SHT temperature, less than 25°C below the solvus temperature, and the duration of the IAT may be 48-72 hours. As an example, the SHT temperature may be 510°C, the solvus temperature may be 480°C, the IAT 510°C, the solvus temperature may be 480°C, the IAT temperature may be 470°C, and the IAT duration may be at least 48 hours (i.e. 48 hours, 48-72 hours, 72 hours, etc.)”. 
The examiner agrees that [0021] of the specification, and p 87 of the provisional application 61/392584 (as detailed by the amendment to the specification on 11/24/14 to parent case 13/272,027), supports “the IAP temperatures may be less than 50°C below the SHT temperature, less than 25°C below the solvus temperature, and the duration of the IAT may be 48-72 hours. As an example, the SHT temperature may be 510°C, the solvus temperature may be 480°C, the IAT 510°C, the solvus temperature may be 480°C, the IAT temperature may be 470°C, and the IAT duration may be at least 48 hours (i.e. 48 hours, 48-72 hours, 72 hours, etc.)”.

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-19, 21-24, 26 would be allowable if the Obviousness type double patenting rejection (see above) were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Concerning independent claim 1, the examiner agrees that holding at elevated temperatures ≤25°C lower than a solvus for the aluminum alloy for at least 48 hrs (in order to reduce abnormal grain growth) is not obvious in view of the closest prior art of Sankaran or Babel. 
Concerning independent claim 13 & claim 26, the closest prior art of Sankaran does not teach or suggest the claimed hold time of at least 48 hours for annealing post welding and prior to solution heating (Sankaran teaches said annealing typically occurs 2 hours [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								 /GEORGE WYSZOMIERSKI/                                                                                                           Primary Examiner, Art Unit 1733                                                                                             




/J. M./
Examiner, Art Unit 1733
7/27/22